Citation Nr: 0818283	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  03-21 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for a low back 
disorder, to include consideration as being secondary to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran was a cadet at West Point Military Academy from 
July 1972 to June 1976, and had active service with the 
United States Army from June 1976 to July 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).  In August 2006, the Board remanded the case to the RO 
for additional development.   

Regrettably, the appeal is once again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The veteran testified before a Veterans Law Judge at a 
hearing held via video conference in May 2006.  
Unfortunately, that judge has since retired.  The Board wrote 
to the veteran to inquire as to whether he desired another 
hearing by a Veterans Law Judge.  The veteran responded in 
May 2008 by stating that he wanted to attend a hearing before 
a Veterans Law Judge via video-conference.  

This hearing must be scheduled at the RO level before 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to 
a hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704).  

Accordingly, the case is REMANDED for the following action:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
before a Veterans Law Judge via video-
conference, and notify him of the 
scheduled hearing at the latest address 
of record.  A copy of the notice provided 
to the veteran of the scheduled hearing 
should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



